                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: _3/27/2020____
              -against-
                                                                               20 Cr. 78-7 (AT)
NASIR VINCENT,
                                                                                   ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Court having been notified of the parties’ consent to an appearance by telephone and
the waiver of Defendant Vincent’s appearance, ECF No. 72, it is hereby ORDERED that a bail
review hearing, see ECF Nos. 66, 67, 73, shall be held telephonically on March 30, 2020, at 1:30
p.m.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
